OFFICE    OF THE ATTORNEY       GENERAL   OF TEXAS
                             AUSTIN




Honorable Wea~sr H. iiku
Chairman, State    Board 0r Control
hlrtin, hxa8
                                      Oplnlon Ho. o-
Dear Birr                                                    ate Board or
                                                              and the appro-
                                                              ,000 per annm,




                                               lettu    of Xovambu
15, 1945, revue                             i do p a r funt
                                                          o n t& 8lb o T0
rubjoot, 'rhloh
                                            5 thlr   wmlng      that




                   l Bill'jU,    after ssttln~    up the method by whloh
               all soquS.ro title    and ocntrol over the South Texas
Tubsroulosls    %natorium,proridss      ao follows:
.    -_
Eon. ~eavec Ii. Bak.r,        pew      2




            Veo. 3. There ir hereby appropriated to the
      South Taxer Tuberoulorle       Fenetorlum, upon the cs-
      tsblirhmant   or same aa herein provided,       for the
      support I  operation    and neintanaaos   of  ao~:e, the
      eua of Twenty-five      Thousand (#25,000.00)    Dollara
      ror each flsoal     per   ending August 31, 1946, ond
      Aueuat 31, 1947. . . .
           “900.     & Ii nny eeotlon  or proviolon    or this
      hot shall      ba deolarad unoonstitutiofial,  the ramain-
      1118 motions     or provlaions heraof shall not k
      afiaotrd   br ruoh invalidity;     az~d the Lop,lsleture
      hrraby deolarse it would have eneotsd auoh rrmeln-
      lng  motions     and provlslon8  regemllcse   or suoh
      unconatitutlonsl     provlalomot    tNs Aat."
             on June 25, 1945, s. B. 311 we9 riled wlth tll* Seurtery
or .%sto without the Covunor’a     signature.   It doea not appear on
tha rsoa or said bill that the Comptroller oertlfled     au to tba
availability    oi funda far the pament of tho appropriation   OOD-
tuined thrrria;    nor doee it appear that it ma paosed sribh a
four-rirtha    vote or the total mombsrahlp or e60h 80u80..
            Saotlon     49a or Artlola     III,   Constitution   or Toma,   18
quoted,   in part,     aa   r0110wat

           wpT~ and artrr Jwuary 1, 1945, no bill OM-
     tainlng an appropriation     &all be oonsldered ID
     paneed or be sent. to thhr Cotunor   for oonrlderatlon
     until and unless thr Oornptroller or Pub110 Aooounta
     endorses hia ~oertirloato’therroo   showing that.tha
     emount approprlatad    1s wlthln the amount rstfmatrd
     to bo avallabls   In tha arrsotea  lunar.*
            The purpose oi thr ooastltutional     cmozhent,   aa atatea
in thla Department*8 Opinion o-5135, ie to plaos the State on a
cash besla and to limit approprlatione      to on amount not to lxoeed
the oaah ahd antlolpated   ravanue or the funds ira      which said ap-
propriation   ie mdo, except *in cn.?e of mertqnoy      end lr+$ratlve
pub110 neoaaelty   and tith a iour-rirth’a    vote or the total member-
chip of erch Eouaa. . . .I1 (Qioti;tiou     rra? Too. 49a, Art. III,
Const. or Texas. )
           In Oplnlon o-6626, a similar quentioz wua oonnidered
with rszpsct  to an approprlotioa of “~~11 moneye to be deposited
    .                                                                                               t+J,~
.




        to the oredit ot tha County and Road Lilstrlot Nighwey Fund,
        trcm saptambar 1, 1945, to August 31,‘1947.”    In that lnrtance,
        it WCCheld that a eartIfloata  by tha Comptroller was not neo-
        aaaary sin08 the bill only 8pproprIated   the moneys to be da-
        poaitad In tha arraotad rund; ati, therarore,   the appropriation
        could not ba In axoaaa ol tba oaeh and entloIpatad                           mvan~aa       of
        acid   fund.

                        T h a praae.nt lltuatlon             la dIatInguIahad,     howovar, br
        the r80t       that   tha approprlatIon              Is              aua
                                                                  l 8p 00ir i0      act   up for
        the first   tinra and I8 not an allooatIon    0r md8      llrrody rppro-
        prlatad under    lxlatlo(l  law. .Xt la thar~rom tha o9InIoa of thla
        department that Sonata Bill X0. 311, Aota 1945, 49th La~lalatum,
        clearly   ralla within tha grovlalona    and rapuiramanta      of Art1018
        III, 2aotIoa 49a. uonatItution      or Toxaa~ that tha 00rtiriw8         by
        tha Comptroller     la raqulalte  to the oonstltutlonality       or tha
        epproprIatJOn,         and that         the Boar4 ot Control        is   not ruthslrad
        to expand tha appropriation                 iw       the purpoaaa act      out in   aaId
        bill.
                    Tha question oontalnad in the ChaI?man*a lattor of
        Novambcr 15 Is lrlmItad to the authority       or tha Board      or Control
        to expand tha appropriation     and nakea no inquiry cc to tha
        oonatItutlonalItg    of tha other provlalona      or, cola bill.     This
        opinion Is limited to tha question asked and doss not purport to
        approvm or dIaapprova    the oonatItutIonalItg       of tha cot.
                                                                        Yours vary truly,
                                                                      ATTORkdY OXNFRALOF T’IXAc
                 i,,
                                                         :
                                          ..\
                                                                                          Jams Noel,
                                                                                           Aaalatsnt.